UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DENNIS JOHNSON,
Plaintiff,

Civil Action No. 14-1913 (RJL)

FILED

SEP 08 2015

V.

WALRUS CORP.,

Defendant.

Clerk,  District a Bankruptcy
Courts for the District of Columbia

MEMORANDUM OPENION AND ORDER

September _, 2015 [Dkt. # 8]
Plaintiff, proceeding pro se, ﬁled a complaint in the Superior Court of the District
ofColumbia, claiming violations ofTitle VII of the Civil Rights Act of 1964, as
amended. Defendant Walrus Corp, d/b/a The Old Ebbitt Grill, removed the case to this
Court pursuant to 28 U.S.C. §§ 1441 and 1446. See Not. of Removal [Dkt. # 1].
Defendant now moves to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil
Procedure for failure to state a claim upon which relief can be granted. See Def.’s Mot.

to Dismiss the Compl. [Dkt. # 8]. For the reasons explained below, the Court agrees that

the complaint fails to plead a Title VII claim and, thus, GRANTS defendant’s Motion to

Dismiss.‘

 

‘ Contrary to defendant’s proposed order, this dismissal is without prejudice. See Bella v.
Howard Univ, 898 F. Supp. 2d 213, 221 (D.D.C. 2012) (“As with any cause of action, ifthe
necessary elements ofa . . . claim are not adequately pled, the claim is subject to dismissal

without prejudice under Rule l2(b)(6).”).

BACKGROUND

The allegations in the complaint read as follows, in their entirety:

While employed at the Old Ebbitt Grill Restaurant[,] I observe[d]
Hispanic male sexual touching and grabbing one another. Also, the
Hispanic employee sexually Harassing Black African-American
employees. I was on the job one evening at my cooking station and
was grab[bed] on my behind by Hispanic
male and when I try to put coffee cup at my station[,] 3 to 4 Hispanic
[were] talking with each other and was push this [t]ype of problem has
in other [r]estaurant [i]n violation of [T]itle VII ofthe Civil Rights Act

of 1964 as amended.
Compl. [Dkt. # l-l, ECF p. 7].
DISCUSSION
A Rule 12(b)(6) motion to dismiss challenges the adequacy ofa complaint on its
face, testing whether a plaintiff has properly stated a claim. A complaint must be
sufficient “to give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” BellAtZ. Corp. v. Twombly, 550 US. 544, 555 (2007) (internal quotation
marks omitted). Although a complaint does not need detailed factual allegations, a
plaintiff‘s obligation to provide the grounds of his entitlement to relief“requires more

than labels and conclusions, and a formulaic recitation ofthe elements ofa cause of

action will not do.” Id.

Title VII prohibits private employers from discriminating with respect to the terms

and conditions of employment on the basis of race, color, religion, sex, or national origin.

 

42 U.S.C. § 2000e-2(a). A defendant has sufﬁcient notice of an employment
discrimination claim when the factual allegations establish that the defendant employer
made an adverse decision based on one or more of the foregoing classiﬁcations. See
Pearl v. Latham & Watkins LLP. 985 F. Supp. 2d 72, 84 (BBC. 2013). An adverse
employment action is characterized by “a signiﬁcant change in employment status, such
as hiring, ﬁring, failing to promote. reassignment with significantly different
responsibilities, or a decision causing signiﬁcant change in beneﬁts.” Douglas v.
Donovan, 559 F.3d 549, 552 (DC. Cir. 2009) (internal quotation marks omitted).

Plaintiff does not allege facts establishing (1) that he suffered an adverse
employment decision, or (2) that any such decision was based on at least one of Title
Vll‘s protected classiﬁcations.

Accordingly, it is

ORDERED that Defendant’s Motion to Dismiss the Complaint is GRANTED, and
this case is DISMISSED without prejudice.

SO ORDERED.

 

 

b.)